DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on November 1st, 2019. Claims 1-10 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-209036, filed on November 6th, 2018.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
“a recognition section that” in claim 1.
“a control section that” in claim 1.
“a detection section that” in claim 5.
“an information processing device that” in claim 8.
“the control section that” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly, US 20170284819 A1, in view of Tobin, US 20140052345 A1, hereinafter referred to as Donnelly and Tobin, respectively.
As to claim 1, Donnelly discloses a recognition section that recognizes information relating to an outward form of an occupant (a data analyzer 150 can further process accelerometer data 181 and GPS data 183 to estimate high level attributes 153 of the requesting user, such as weight and body type, i.e. outward form – See at least ¶30); and
a control section that, before the occupant boards the vehicle, executes control to adjust a seat position in the vehicle to a specified position that is specified as being an optimal position according to information relating to the outward form of the occupant recognized by the recognition section (based on the determined or estimated user attributes 153, the transport facilitation system 100 can query the database 130 for matching comfort profiles 137 in order to generate a seat configuration set, i.e. an optimal position – See at least ¶94; the transport facilitation system 100 can transmit the seat configuration set to the selected AV 109 to adjust the user's seat prior to arriving at the pick-up location – See at least ¶95).
Donnelly fails to explicitly disclose executing control to adjust a seat position in the vehicle to a specified position that is specified as being an optimal position according to information relating to the vehicle that the occupant is boarding. However, Tobin teaches executing control to adjust a seat position in the vehicle to a specified position that is specified as being an optimal position according to information relating to the vehicle that the occupant is boarding (user ergonomic profile information may indicate the specific user's preference for an adjustable ergonomic parameter, i.e. a seat position, associated with the vehicle model, i.e. information relating to the vehicle – See at least ¶41, Examiner notes that a specific user’s preference includes an optimal seat position; user ergonomic profile information 600 – See at least Fig. 6; the position of the driver's seat in the vehicle may be adjusted, in terms of horizontal seat position, vertical seat position, backrest tilt angle, lumbar support, thigh support, headrest position, armrest position, and so forth, each of which may correspond to an "adjustable ergonomic parameter" – See at least ¶33).
Donnelly discloses determining passenger attributes to preemptively configure a vehicle seat. Tobin teaches automatic adjustment of a vehicle seat according to passenger attributes and vehicle type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Donnelly to include the feature of executing control to adjust a seat position in the vehicle to a specified position that is specified as being an optimal position according to information relating to the vehicle that the occupant is boarding, as taught by Tobin, to avoid the need for drivers and passengers to make adjustments to various vehicle components in frequent use vehicles that vary in model (See at least ¶1, Donnelly). 

As to claim 2, Donnelly discloses wherein the control section acquires the specified position corresponding to the outward form of the occupant from historical accumulated data, and executes the control to adjust the seat position to the acquired position (the configuration engine 140 can perform a lookup 142 in the database 130, i.e. historical accumulated data, using the requesting user's determined height, weight, body type, leg length, etc., to identify a set of matching comfort profiles 137 for user's with similar attributes and generate the configuration set, i.e. specified position – See at least ¶32; the transport facilitation system 100 can transmit the seat configuration set to the selected AV 109 to adjust the user's seat prior to arriving at the pick-up location – See at least ¶95).
Donnelly fails to explicitly disclose wherein the control section acquires the specified position corresponding to the information relating to the vehicle. However, Tobin teaches wherein the control section acquires the specified position corresponding to the information relating to the vehicle (ergonomic adjustment module 204 is then configured to transmit, to an ergonomic control module of the specific vehicle, the user ergonomic profile information associated with the vehicle model, i.e. information relating to the vehicle – See at least ¶37, Examiner notes that the ergonomic profile information includes a specified seat position; user ergonomic profile information 600 – See at least Fig. 6).
Donnelly discloses determining passenger attributes to preemptively configure a vehicle seat. Tobin teaches automatic adjustment of a vehicle seat according to passenger attributes and vehicle type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Donnelly to include the feature of wherein the control section acquires the specified position corresponding to the information relating to the vehicle, as taught by Tobin, to avoid the need for drivers and passengers to make adjustments to various vehicle components in frequent use vehicles that vary in model (See at least ¶1, Donnelly).

	As to claim 5, Donnelly fails to explicitly disclose a detection section that detects when the occupant is located within a predetermined distance from the vehicle, 
wherein the control section executes the control in a case in which the detection section detects that the occupant is located within the predetermined distance from the vehicle.
the vehicle identification module 202 is configured to determine that a specific user is located within a particular distance of a specific vehicle, where the particular distance may be a predefined or predetermined distance – See at least ¶29), 
wherein the control section executes the control in a case in which the detection section detects that the occupant is located within the predetermined distance from the vehicle (determine that user is near specific vehicle step 701, transmit user ergonomic profile information 704 – See at least Fig. 7; Receive user ergonomic profile information 801, control adjustable ergonomic adjustable parameter 802 – See at least Fig. 8).
Donnelly discloses determining passenger attributes to preemptively configure a vehicle seat. Tobin teaches automatic adjustment of a vehicle seat according to passenger attributes and vehicle type and executing seat control when the boarding passenger is within a predetermined distance of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Donnelly to include the features of a detection section that detects when the occupant is located within a predetermined distance from the vehicle, wherein the control section executes the control in a case in which the detection section detects that the occupant is located within the predetermined distance from the vehicle, as taught by Tobin, to avoid inconvenient delays in passenger boarding while controls on the vehicle seat are still executing. 

	As to claim 6, Donnelly discloses wherein, if the seat position is modified by the occupant after the control to adjust the seat position is executed, the control section executes control to update the specified position in the historical accumulated data corresponding with the information relating to the outward form of the occupant to the seat position subsequent to the modification by the occupant receive adjustment data 163—during or after the ride—corresponding to adjustments made by the rider to the seat position (474) – See at least ¶90; the pattern recognition engine 160 can generate a comfort profile update 169 – See at least ¶41; adjust data 163, profile updates 169, Database 130, i.e. historical accumulated data – See at least Fig. 1).
	Donnelly fails to explicitly disclose receiving a specified position corresponding with the information relating to the vehicle. However, Tobin teaches receiving a specified position corresponding with the information relating to the vehicle (ergonomic adjustment module 204 is then configured to transmit, to an ergonomic control module of the specific vehicle, the user ergonomic profile information associated with the vehicle model, i.e. information relating to the vehicle – See at least ¶37, Examiner notes that the ergonomic profile information includes a specified seat position; user ergonomic profile information 600 – See at least Fig. 6).
	Donnelly discloses determining passenger attributes to preemptively configure a vehicle seat and updating historical data to include adjustments made by the passenger to the seat position. Tobin teaches automatic adjustment of a vehicle seat according to passenger attributes and vehicle type.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Donnelly to include the feature of receiving a specified position corresponding with the information relating to the vehicle, as taught by Tobin, to avoid the need for drivers and passengers to make adjustments to various vehicle components in frequent use vehicles that vary in model (See at least ¶1, Donnelly).

	As to claim 7, Donnelly discloses wherein the historical accumulated data is stored at an information processing device outside the vehicle (transport facilitation system 100, i.e. information processing device, database 130, i.e. historical accumulated data – See at least Fig. 1, Examiner notes the database 130 is a subcomponent of the transport facilitation system 100; transport facilitation system 100 communicating with AV fleet 190 through network(s) 180 – See at least Fig. 1), and
	the control section sends at least the information relating to the outward form of the occupant to the information processing device and receives the specified position corresponding with the information relating to the outward form of the occupant from the information processing device (the transport facilitation system, i.e. information processing device, can process accelerometer data 181 and GPS data 183 from user devices to estimate other high level attributes 153 of the requesting user, such as weight and body type, i.e. outward form – See at least ¶30, Examiner notes that receiving data from user devices includes sending the data to the transport facilitation system, i.e. information processing device; based on determined or estimated user attributes the transport facilitation system can generate a seat configuration set, i.e. specified position – See at least ¶94; transport facilitation system can transmit the seat configuration to the AV – See at least ¶95).
	Donnelly fails to explicitly disclose receiving the specified position corresponding with the information relating to the vehicle. However, Tobin teaches receiving the specified position corresponding with the information relating to the vehicle (ergonomic adjustment module 204 is then configured to transmit, to an ergonomic control module of the specific vehicle, the user ergonomic profile information associated with the vehicle model, i.e. information relating to the vehicle – See at least ¶37, Examiner notes that the ergonomic profile information includes a specified seat position; user ergonomic profile information 600 – See at least Fig. 6).
Donnelly discloses determining passenger attributes to preemptively configure a vehicle seat. Tobin teaches automatic adjustment of a vehicle seat according to passenger attributes and vehicle type using an external networked system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Donnelly to include the feature of receiving the information relating to the vehicle, as taught by Tobin, to avoid the need for drivers and passengers to make adjustments to various vehicle components in frequent use vehicles that vary in model (See at least ¶1, Donnelly). 

	As to claim 8, Donnelly discloses an information processing device that stores accumulated data of seat positions corresponding with outward forms of occupants, wherein the control section of the control device is configured to (transport facilitation system 100, i.e. information processing device, database 130, i.e. accumulated data – See at least Fig. 1; the configuration engine 140 can perform a lookup 142 in the database 130 using the requesting user's determined height, weight, body type, leg length, etc., to identify a set of matching comfort profiles 137 for user's with similar attributes and generate the configuration set, i.e. seat position – See at least ¶32):
	send the information relating to the outward form of the occupant to the information processing device, receive the specified position corresponding with the information relating to the outward form of the occupant from the information processing device (the transport facilitation system, i.e. information processing device, can process accelerometer data 181 and GPS data 183 from user devices to estimate other high level attributes 153 of the requesting user, such as weight and body type, i.e. outward form – See at least ¶30, Examiner notes that receiving data from user devices includes sending the data to the transport facilitation system, i.e. information processing device; based on determined or estimated user attributes the transport facilitation system can generate a seat configuration set, i.e. specified position – See at least ¶94; transport facilitation system can transmit the seat configuration to the AV – See at least ¶95), and
	execute the control to adjust the seat position to the received specified position (the transport facilitation system 100 can transmit the seat configuration set to the selected AV 109 to adjust the user's seat prior to arriving at the pick-up location – See at least ¶95).

	Donnelly fails to explicitly disclose seat positions and information relating to the vehicle. However, Tobin teaches seat positions and information relating to the vehicle (ergonomic adjustment module 204 is then configured to transmit, to an ergonomic control module of the specific vehicle, the user ergonomic profile information associated with the vehicle model, i.e. information relating to the vehicle – See at least ¶37, Examiner notes that the ergonomic profile information includes a specified seat position; user ergonomic profile information 600 – See at least Fig. 6).
Donnelly discloses determining passenger attributes to preemptively configure a vehicle seat. Tobin teaches automatic adjustment of a vehicle seat according to passenger attributes and vehicle type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Donnelly to include the feature of seat positions corresponding with information relating to the vehicle, as taught by Tobin, to avoid the need for drivers and passengers to make adjustments to various vehicle components in frequent use vehicles that vary in model (See at least ¶1, Donnelly).

As to claim 9, Donnelly discloses recognizing information relating to an outward form of an occupant (a data analyzer 150 can further process accelerometer data 181 and GPS data 183 to estimate high level attributes 153 of the requesting user, such as weight and body type, i.e. outward form – See at least ¶30); and
before the occupant boards a vehicle, executing control to adjust a seat position in the vehicle to a specified position that is specified as being an optimal position according to information relating to the recognized information relating to the outward form of the occupant (based on the determined or estimated user attributes 153, the transport facilitation system 100 can query the database 130 for matching comfort profiles 137 in order to generate a seat configuration set, i.e. an optimal position – See at least ¶94; the transport facilitation system 100 can transmit the seat configuration set to the selected AV 109 to adjust the user's seat prior to arriving at the pick-up location – See at least ¶95).
	Donnelly fails to explicitly disclose executing control to adjust a seat position in the vehicle to a specified position that is specified as being an optimal position according to information relating to the vehicle the occupant is boarding. However, Tobin teaches executing control to adjust a seat position in the vehicle to a specified position that is specified as being an optimal position according to information relating to the vehicle the occupant is boarding (user ergonomic profile information may indicate the specific user's preference for an adjustable ergonomic parameter, i.e. a seat position, associated with the vehicle model, i.e. information relating to the vehicle – See at least ¶41, Examiner notes that a specific user’s preference includes an optimal seat position; user ergonomic profile information 600 – See at least Fig. 6; the position of the driver's seat in the vehicle may be adjusted, in terms of horizontal seat position, vertical seat position, backrest tilt angle, lumbar support, thigh support, headrest position, armrest position, and so forth, each of which may correspond to an "adjustable ergonomic parameter" – See at least ¶33).
Donnelly discloses determining passenger attributes to preemptively configure a vehicle seat. Tobin teaches automatic adjustment of a vehicle seat according to passenger attributes and vehicle type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Donnelly to include the feature of executing control to adjust a seat position in the vehicle to a specified position that is specified as being an optimal position according to information relating to the vehicle the occupant is boarding, as taught by Tobin, to avoid the need for drivers and passengers to make adjustments to various vehicle components in frequent use vehicles that vary in model (See at least ¶1, Donnelly).
As to claim 10, Donnelly discloses a non-transitory storage medium that stores a program to cause a computer to execute a vehicle control processing, the vehicle control processing (may be implemented through the use of instructions that are executable by one or more processors, and instructions may be carried on a computer-readable medium – See at least ¶24):
recognizing information relating to an outward form of an occupant (a data analyzer 150 can further process accelerometer data 181 and GPS data 183 to estimate high level attributes 153 of the requesting user, such as weight and body type, i.e. outward form – See at least ¶30); and
before the occupant boards the vehicle, executing control to adjust a seat position in the vehicle to a specified position that is specified as being an optimal position according to information relating to the vehicle that the occupant is boarding and the recognized information relating to the outward form of the occupant (based on the determined or estimated user attributes 153, the transport facilitation system 100 can query the database 130 for matching comfort profiles 137 in order to generate a seat configuration set, i.e. an optimal position – See at least ¶94; the transport facilitation system 100 can transmit the seat configuration set to the selected AV 109 to adjust the user's seat prior to arriving at the pick-up location – See at least ¶95).
	Donnelly fails to explicitly disclose executing control to adjust a seat position in the vehicle to a specified position that is specified as being an optimal position according to information relating to the vehicle the occupant is boarding. However, Tobin teaches executing control to adjust a seat position in the vehicle to a specified position that is specified as being an optimal position according to information relating to the vehicle the occupant is boarding (user ergonomic profile information may indicate the specific user's preference for an adjustable ergonomic parameter, i.e. a seat position, associated with the vehicle model, i.e. information relating to the vehicle – See at least ¶41, Examiner notes that a specific user’s preference includes an optimal seat position; user ergonomic profile information 600 – See at least Fig. 6; the position of the driver's seat in the vehicle may be adjusted, in terms of horizontal seat position, vertical seat position, backrest tilt angle, lumbar support, thigh support, headrest position, armrest position, and so forth, each of which may correspond to an "adjustable ergonomic parameter" – See at least ¶33).
Donnelly discloses determining passenger attributes to preemptively configure a vehicle seat. Tobin teaches automatic adjustment of a vehicle seat according to passenger attributes and vehicle type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Donnelly to include the feature of executing control to adjust a seat position in the vehicle to a specified position that is specified as being an optimal position according to information relating to the vehicle the occupant is boarding, as taught by Tobin, to avoid the need for drivers and passengers to make adjustments to various vehicle components in frequent use vehicles that vary in model (See at least ¶1, Donnelly).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly, US 20170284819 A1, in view of Tobin, US 20140052345 A1, as applied to claim 1 above, and further in view of Borke, US 20070043493 A1, hereinafter referred to as Donnelly, Tobin, and Borke, respectively.
As to claim 3, Donnelly discloses wherein the information relating to the outward form of the occupant includes information relating to a body type of the occupant (data analyzer 150 can further process the accelerometer data 181 and GPS data 183 to estimate other high level attributes 153 of the requesting user, such as weight and body type, i.e. outward form – See at least ¶30). 

The combination of Donnelly and Tobin fails to explicitly disclose wherein the information relating to the outward form of the occupant includes information relating to clothing of the occupant. However, Borke teaches wherein the information relating to the outward form of the occupant includes if he currently uses a seat cushion or a mobile back support, or if he takes up a different seat position in heavy winter clothing, this is compensated by a corresponding adjustment change, such as a lowering seat surface and/or a moving-back of the entire seat or of the backrest – See at least ¶9).
Donnelly discloses determining passenger attributes to preemptively configure a vehicle seat. Tobin teaches automatic adjustment of a vehicle seat according to passenger attributes and vehicle type. Borke teaches adjusting a vehicle seat based on ergonomic aspects such as clothing or peculiarities typical of the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Donnelly and Tobin to include the feature of wherein the information relating to the outward form of the occupant includes information relating to clothing of the occupant, as taught by Borke, to confer the advantage that the ideal seat position can always be provided to the driver in an updated manner (See at least ¶9, Borke).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Donnelly, US 20170284819 A1, Tobin, US 20140052345 A1, and Borke, US 20070043493 A1, as applied to claim 3 above, and further in view of Lippman et al., US 20160280161 A1, hereinafter referred to as Donnelly, Tobin, Borke, and Lippman, respectively.
As to claim 4, Donnelly discloses wherein the body type of the occupant includes a leg length of the occupant (data analyzer 150 can further process the accelerometer data 181 and GPS data 183 to estimate or determine low level attributes 153 of the user, such as femur length, leg length, posture information, torso length, and the like – See at least ¶30).

a driver seat base and driver seat back may be moved according to signals sent by the EODM based on driver and passenger characteristics such as driver waist height, driver upper arm length, and driver lower arm length – See at least ¶22, Examiner interprets waist height a as pelvis position). 
Donnelly discloses determining passenger attributes to preemptively configure a vehicle seat. Tobin teaches automatic adjustment of a vehicle seat according to passenger attributes and vehicle type. Borke teaches adjusting a vehicle seat based on ergonomic aspects such as clothing or peculiarities typical of the driver. Lippman teaches a control mechanism for preemptively moving a vehicle seat based on passenger data determined via an external object sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Donnelly, Tobin, and Borke to include the feature of wherein the body type of the occupant includes an arm length and a pelvis position, as taught by Lippman, to achieve a comfortable and safe seating position for vehicle occupants that accommodates a wide range of body sizes and types (See at least ¶2, Lippman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668